Exhibit 10.31
RESTRICTED STOCK AWARD AGREEMENT
     THIS RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), entered into
as of March 25, 2010 (the “Effective Date”) by and between Stanton Nelson (the
“Participant”) and Graymark Healthcare, Inc. (the “Company”):
WITNESSETH:
     WHEREAS, Participant is an executive officer of the Company, and it is
important to the Company that Participant be encouraged to become employed by
and remain in the Company’s employ; and
     WHEREAS, in recognition of such facts, the Company desires to provide to
Participant an opportunity to acquire shares of the common stock of the Company,
par value $0.0001 (the “Common Stock”), as hereinafter provided; and
     WHEREAS, the Award Agreement and the award of the Common Stock to the
Participant are made pursuant to the Graymark Healthcare, Inc. 2008 Long-Term
Incentive Plan (the “Plan”) which is incorporated herein by reference and made a
part hereof; and
     WHEREAS, capitalized terms as used in this Agreement shall have the same
meaning as those terms are defined in the Plan unless stated to the contrary.
     NOW, THEREFORE, in consideration of the mutual covenants hereinafter set
forth and for good and valuable consideration, Participant and the Company
hereby agree as follows:
     Section 1. Grant of Award. The Company hereby grants to Participant an
award (the “Award”) of One Hundred Thousand (100,000) shares (the “Shares”) of
the Company’s Common Stock, under and subject to the terms and conditions of
this Award Agreement.
     Section 2. Stock Held by Company. The Company issue and deliver a
certificate registered in the name of Participant representing the total number
of shares of Common Stock represented by the Award.
     Section 3. Vesting of Award. The Common Stock shares awarded pursuant to
Section 1 shall be and are fully vested and Participant’s rights to receive such
shares shall not be subject to forfeiture.
     Section 4. Securities Law Restrictions. Participant represents, warrants
and agrees that the shares of Common Stock subject to this Award are being
acquired for investment and not with any present intention to resell the same
and without a view to distribution. Participant acknowledges that any stock
certificate representing Common Stock purchased under such circumstances will be
issued with a restricted securities legend.
     Section 5. Withholding of Taxes. The Company may make such provision as it
may deem appropriate for the withholding of any applicable federal, state or
local taxes that it determines it may be obligated to withhold or pay in
connection with the vesting of the Award or the disposition of shares of Common
Stock acquired upon vesting of the Award. Participant may

 



--------------------------------------------------------------------------------



 



pay the amount of taxes required by law upon the payment of an Award (i) in
cash, (ii) by delivering to the Company shares of Common Stock having a Fair
Market Value on the date of payment equal to the amount of such required
withholding taxes, or (iii) by directing the Company to withhold from the shares
of Common Stock to be delivered to Participant upon payment of the Award shares
of Common Stock having a Fair Market Value on the date of payment equal to the
amount of such required withholding taxes.
     Section 6. Restrictive Legend. Each certificate representing the Common
Stock shall contain on its face, in addition to any other legend, the following
legend in order to give notice of this restriction to any purchaser or
transferee of Common Stock:
     “THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933 (THE “ACT”) AND ARE “RESTRICTED SECURITIES” AS
THAT TERM IS DEFINED IN RULE 144 UNDER THE ACT. THE SHARES MAY NOT BE OFFERED
FOR SALE, SOLD OR OTHERWISE TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE ACT OR PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE ACT, THE AVAILABILITY OF WHICH IS TO BE ESTABLISHED TO
THE SATISFACTION OF THE COMPANY.”
     Section 7. Notices. All notices or other communications relating to the
Plan and this Award Agreement as it relates to Participant shall be in writing
and shall be delivered personally or mailed (U.S. Mail) by the Company to
Participant at 101 North Robinson, Suite 900, Oklahoma City, Oklahoma 73102, the
then current address as maintained by the Company or such other address as
Participant may advise the Company in writing.
     Section 8. Transfer Restrictions. Participant hereby agrees that until
October 1, 2010, the undersigned will not, without the prior written consent of
the Company, directly or indirectly, (1) offer for sale; sell, contract to sell,
pledge or otherwise dispose of (or enter into any transaction or device which is
designed to, or could be expected to, result in the disposition by any person at
any time in the future of) any of the Shares, or (2) enter into any swap or
other derivatives transaction that transfers to another, in whole or in part,
any of the economic benefits or risks or ownership of any of the Shares.
[signatures follow]

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Award Agreement as of
the day and year first above written.

          “Company”  GRAYMARK HEALTHCARE, INC.
      By:   /s/ Joseph Harroz, Jr.         Joseph Harroz, Jr., President       
          “Participant”    /s/ Stanton Nelson         Stanton Nelson           

3